Case: 08-50629 Document: 00511336094 Page: 1 Date Filed: 12/30/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 30, 2010
                                     No. 08-50629
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MICHAEL ADAM TREVINO, also known as Michael Trevino,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                            USDC No. 5:99-CR-422-ALL


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Michael Adam Trevino, federal prisoner # 65127-080, pleaded guilty to
possession with the intent to distribute more than 50 grams of cocaine base. See
21 U.S.C. § 841. The district court departed downward from Trevino’s career
offender guidelines range and sentenced him to 240 months of imprisonment.
Trevino appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for
a sentence reduction based on Amendment 706 to the crack cocaine Sentencing
Guidelines.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-50629 Document: 00511336094 Page: 2 Date Filed: 12/30/2010

                                  No. 08-50629

      “The crack cocaine guideline amendments do not apply to prisoners
sentenced as career offenders.” United States v. Anderson, 591 F.3d 789, 791
(5th Cir. 2009).
      Trevino argues that, although he was designated a career offender, the
district court downwardly departed so that he was ultimately sentenced based
on the crack cocaine guidelines and, thus, he is eligible for a § 3582(c)(2)
reduction. Trevino’s argument is unsupported by the record, which reflects that
the district court adopted the career offender calculations. There is no indication
that the district court based its departure sentence on the crack cocaine
guidelines. Consequently, Trevino was ineligible for a § 3582(c)(2) sentence
reduction. See Anderson, 591 F.3d at 791. The district court did not abuse its
discretion in denying Trevino’s motion for a sentence reduction. See id.; United
States v. Townsend, 55 F.3d 168, 170 (5th Cir. 1995).
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, and the judgment is AFFIRMED. The Government’s alternative
motion for an extension of time in which to file a brief is DENIED as
unnecessary.




                                        2